Kass, J.,
(dissenting, with whom Flannery, J. joins). 1. Existence of prospective contract and causation. On Adcom’s theory of the case, it was the malevolent telephone call from Yalen on May 6, 1991, that put the kibosh on Adcom’s prospects with Polaroid. What, however, was the evidence that Adcom enjoyed genuine prospects — rather than buoyant hope — of a sales and service contract with Polaroid? It was testimony that Adcom’s sales team, in their presentation of January 11, 1991, were extremely pleased with how effectively they had rhapsodized Konica’s equipment and Ad-com’s service organization to Polaroid. If the rosy glow of optimism on the cheek of a salesman who has just concluded a pitch rises to the level of prospective contractual relations, then the level for actionable prospects has sunk perilously low. See United Truck Leasing Corp. v. Geltman, 26 Mass. App. Ct. 847, 855 (1989) (“the plaintiff was required to furnish evidence that it had a prospective relationship . . . that the law would protect”), S.C., 406 Mass. 811 (1990). After all the discovery, Adcom offered no evidence — such as meeting notes, internal memoranda, or conversations of Polaroid — that tended to prove that Polaroid had provisionally selected or greatly favored Adcom as a vendor of copying machines and service.
Matched against these great expectations was the testimony of Jane Cameron, the head buyer of Polaroid, a witness allied with neither party. She testified, with some documentary support, that Adcom had been struck from the list of potential vendors immediately after the January presentation because of a too small service department and lack of experience in the copier field; the Yalen call of May 6, 1991, had played no role in the elimination of Adcom. There was not a scintilla of evidence that Cameron had any motive to shade her testimony against Adcom and in favor of Konica. She had rejected the offerings of both.
*108This impressed the trial judge who, in ruling on Adcom’s c. 93A count, found:
“Adcom was out of the running for the Polaroid copier contract before Yalen telephoned Cameron on May 6, 1991. Cameron did not seriously consider awarding the copier contract to Adcom after Adcom’s presentation on January 22, 1991, and Yalen’s telephone call on May 6 had no effect on Cameron’s decision not to award the contract to Adcom. . . . Because of Polaroid’s size and geographic locations, Cameron considered awarding the contract only to a company which had a proven service record in the copier industry and more than ten service technicians available to service copiers in the field. . . . At the time of Adcom’s presentation to Polaroid on January 22, 1991, its service department consisted of four service technicians who serviced copiers in the field, of whom only two had been trained to service Konica copiers.”
We think the trial judge’s ruling on the tortious interference claim, notwithstanding his view of the case, that “[tjhere was sufficient evidence on which the jury could find that Konica was liable to plaintiff for tortious interference with a[ ] . . . contemplated contract of economic benefit,” reflected a too mechanical application of the law that pertains to judgment n.o.v. Indeed, the trial judge’s comments on the record when the motions for directed verdict and, later, judgment n.o.v. were presented reflect his perception that the appellate courts of the Commonwealth have come to regard judgment n.o.v. as a virtual dead letter and that he would invariably be reversed if he followed his convictions in the case.
The majority base their opinion on the jury’s entitlement to disbelieve Cameron’s testimony. It is not obvious that the general rule concerning the fact finder’s choice to disbelieve testimony applies or ought to apply in relation to a neutral witness and, in any event, such disbelief would not prove the contrary of the testimony. See Commonwealth v. Michaud, 389 Mass. 491, 498 (1983); Kaitz v. Foreign Motors, Inc., 25 Mass. App. Ct. 198, 200 (1987). Even so, the majority say, Cameron’s request to Adcom on May 6, 1991, for additional price information constitutes sufficient evidence that on that date, the same date Yalen made his telephone call, Adcom *109still enjoyed prospects with Polaroid. Cameron, however, had testified that she made her May 6 inquiry because it was her policy not to inform even discarded bidders that they had been counted out until a contract award had been made and to continue to accumulate information from all available sources until Polaroid had made its decision. To that evidence the majority again respond that the jury were not bound to believe Cameron. Prescinding from the question whether that is correct, it is certainly not correct that the jury were free to make up some other explanation. In the final analysis, there is no evidence on which a fact finder might do more than conjecture that Adcom had tangible prospects for a contract with Polaroid and that anything done by Yalen for Konica damaged those prospects.
In order to avoid a judgment n.o.v., evidence must be “sufficiently concrete to remove any inference which the jury might draw from it from the realm of mere speculation and conjecture.” Alholm v. Wareham, 371 Mass. 621, 627 (1976). See also O’Shaughnessy v. Besse, 7 Mass. App. Ct. 727, 729 (1979). In our view, the majority opinion confirms the apprehension of the trial judge that any evidence favorable to a plaintiff, even if it requires liberal doses of conjecture to make it yield inferences favorable to the plaintiff, requires the trial judge to eschew use of the common law tool of judgment notwithstanding the verdict. Such an approach transforms a venerable principle of accommodation between judges and juries into an iron rule of abnegation, substituting unexamined deference for careful appraisal. To illustrate the point, if the majority’s approach is correct, both the Alholm case and the O’Shaughnessy case were wrongly decided.
2. Improper purpose or means. An improper purpose may lodge in officious intermeddling, see Leigh Furniture & Carpet Co. v. Isom, 657 P.2d 293, 307 (Utah 1982), inducing the repudiation of matured contracts, see Melo-Tone Vending, Inc. v. Sherry, Inc., 39 Mass. App. Ct. 315, 319 (1995), or animus toward the target unrelated to legitimate business interest. Boothby v. Texon, Inc., 414 Mass. 468, 487 (1993). Sereni v. Star Sportswear Mfg. Corp., 24 Mass. App. Ct. 428, 433 (1987). No doubt Yalen harbored an animus against Ad-com, but the source of that dislike stemmed solely from commercial relations with Adcom. There was no evidence of animus toward Adcom based on a personal reason or any *110other unrelated to the legitimate business interests of Konica. Assuming the juiy’s disbelief of Yalen’s explanation, that he acted out of concern for harm to Konica’s reputation should Polaroid buy Konica copiers from someone who would not be around to service them, the jury could not on that basis, in the absence of other evidence, find that Yalen harbored some nonbusiness spite against Adcom that he was acting out.
As to whether the means were improper, Yalen’s report to Polaroid that Adcom was not a Konica dealer was accurate not only insofar as he reasonably thought — he had been so informed — but also in point of fact if one takes into account that Adcom’s dealership status was over as of June 4, 1991, before a contract with Polaroid would have begun. Indeed, one may easily hypothesize Konica being charged by Polaroid with deceptive conduct had it failed to disclose that Adcom had lost its dealer status. Yalen’s statement was not freighted with any of the characteristics of statements thought to be improper means, namely, those that are false, misleading, laden with innuendo, extortionate, or otherwise threatening. See United Truck Leasing Corp. v. Geltman, 406 Mass, at 817; W. Oliver Tripp Co. v. American Hoechst Corp., 34 Mass. App. Ct. 744, 752 (1933); Restatement (Second) of Torts § 767 comment c (1979). It is important that proof of claims of wrongful interference with prospective contractual relations be subject to rigorous standards lest persons in commerce be intimidated into silence and passivity. In the course of a commercial skirmish, there will be casualties. It does neither healthy commerce nor the judicial system any good to soothe the wounds through lawsuits. The motion for judgment notwithstanding the verdict or, in the alternative, the motion for a new trial should have been allowed. We respectfully dissent.